NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3938-17T3

JAMES QUILES,

          Petitioner-Respondent,

v.

COUNTY OF WARREN,

     Respondent-Appellant.
__________________________

                    Argued January 24, 2019 – Decided February 13, 2019

                    Before Judges Koblitz, Ostrer, and Mayer.

                    On appeal from the New Jersey Department of Labor
                    and Workforce Development, Division of Workers'
                    Compensation, Claim Petition No. 2014-10452.

                    Kathleen A. Hart argued the cause for appellant
                    (Morgan, Melhuish, Abrutyn, attorneys; Kathleen A.
                    Hart, on the briefs).

                    Victor B. Matthews argued the cause for respondent.

PER CURIAM
       Respondent County of Warren (County) appeals from two decisions by

the New Jersey Division of Workers' Compensation (Division) in favor of

petitioner James Quiles (petitioner or Quiles): an October 20, 2015 order

granting medical treatment and temporary disability benefits and a March 20,

2018 order awarding compensation benefits and attorney's fees. Because the

decisions rendered by the Workers' Compensation judge were supported by

substantial credible evidence and consistent with applicable law, we affirm.

       Quiles was employed by the County as a corrections officer. On March

14, 2014, Quiles was climbing stairs at the County corrections facility to

perform an inmate count and felt a "pop and a sharp pain" in his left knee. 1

Quiles reported his injury and went to the facility's medical office. The medical

administrator told Quiles that his knee was swollen and he "need[ed] to see the

doctor . . . ."

       That same day, Quiles went to see the County's physician, Dr. Charles

Grubb. Dr. Grubb examined petitioner's knee and found tenderness of the

medial collateral ligament and swelling and tenderness over the patella tendon.




1
   The incident was recorded on videotape as part of the facility's routine
surveillance.
                                                                         A-3938-17T3
                                       2
Dr. Grubb told Quiles to see an orthopedist to "check for internal derangement

of the knee and ligamentous damage."

       A few days later, Quiles received a telephone call, denying his request for

treatment through the County's workers' compensation insurance carrier.

Because the County declined coverage for treatment of his knee, Quiles made

an appointment with his personal physician, Dr. Frank Capecci. In April 2014,

about a month after the incident, Dr. Capecci examined Quiles' knee, prescribed

physical therapy, and scheduled an MRI.

       Two days after seeing Dr. Capecci, Quiles went to the emergency room at

Saint Clare's Hospital, complaining of knee pain.2 The hospital record indicated

Quiles reported running approximately 100 yards a few days earlier and suffered

knee pain, which got progressively worse.3

       Quiles had an MRI of his left knee. After reviewing the MRI report, Dr.

Capecci injected the left knee with cortisone and ordered physical therapy.




2
    Quiles went to the emergency room because Dr. Capecci's office was closed.
3
  During his testimony before the Workers' Compensation judge, Quiles did not
recall telling anyone at the hospital he had been running. To the contrary, Quiles
testified he had not run or performed any cardiovascular workout since the
incident on March 18, 2014.


                                                                          A-3938-17T3
                                        3
Through the summer of 2014, Quiles continued to work as a corrections officer

but was not required to climb stairs.

      Because Quiles continued to experience pain, buckling, and swelling of

his left knee, he returned to Dr. Capecci in the fall of 2014.       The doctor

recommended arthroscopic surgery to determine the cause of the knee pain and

Quiles underwent surgery on November 13, 2014. During the surgery, Dr.

Capecci found a left knee meniscal tear and laxity in the anterior cruciate

ligament (ACL). Dr. Capecci noted an "incompetent torn [ACL]," rendering the

ligament non-functional.      Three months later, Dr. Capecci surgically

reconstructed Quiles' ACL.

      Quiles filed a claim petition with the Division for his work-related knee

injury. The County filed an answer, admitting Quiles was employed by the

County on the date of the injury but denying the injury "[a]rose out of and [was]

in the course of employment."

      Quiles filed a motion for medical treatment and temporary disability

benefits. The County filed an answering statement, claiming there was no

accident and petitioner's injury was idiopathic. The Workers' Compensation

judge took testimony in connection with petitioner's application. In addition to




                                                                         A-3938-17T3
                                        4
testimony from Quiles, the judge heard testimony from Dr. Capecci. The judge

also heard testimony from Dr. Richard Rosa, the County's medical expert.

       During his testimony on the motion for medical treatment and temporary

disability benefits, Quiles presented the video surveillance capturing his injury.

The judge viewed the video; however, he found the video was "not sufficient to

allow [him] to focus in on the nature of the injury and the nature of the event . .

. ."   The video showed Quiles climbing metal stairs while wearing heavy

equipment and combat boots. In addition to offering the video, Quiles testified

he exercised frequently prior to his knee injury, including weight lifting,

running, and playing basketball. Quiles explained he was unable to continue the

same exercise routine following his knee injury.

       Petitioner's treating physician, Dr. Capecci, testified in support of the

motion. The doctor opined "[i]t's my opinion that the ACL tear that I viewed on

arthroscopy likely occurred" while Quiles was climbing the stairs of the

corrections facility on March 18, 2014. Dr. Capecci testified he was unaware of

anything that could have produced petitioner's knee injury other than the

incident on March 18, 2014.

       Dr. Rosa testified for the County in opposition to petitioner's motion. He

said petitioner "probably" sustained "some knee injury" on March 18, 2014, and


                                                                           A-3938-17T3
                                        5
the injury depicted in the video caused petitioner's knee swelling and tenderness.

Dr. Rosa also testified an acute ACL tear was not possible based on his review

of petitioner's activity in the video. Dr. Rosa did not observe anything in the

video supporting an incompetent torn ACL as described by Dr. Capecci.

      Following the testimony, the judge rendered an oral decision on

petitioner's motion. The judge found the County failed to show Quiles' injury

was idiopathic, the County failed to show an alternative cause for the injury, and

the injury was "more probabl[y] than not" caused by the March 18, 2014

incident. The judge determined petitioner's job as a corrections officer involved

climbing stairs while wearing twenty-five pounds of equipment. He explained

the videotape of the incident, by itself, was insufficient to determine exactly

what happened and did not "see what Dr. Rosa apparently believed he could see"

on the videotape. The judge concluded Quiles injured his knee while "wearing

equipment necessitated by his employment" and "performing a task . . . stressful

to the knees."

      In accordance with his findings, the judge awarded medical treatment and

temporary disability benefits. The judge required the parties to determine the

"period and amounts of temporary compensation due and owing, and the medical

expenditures to be paid or reimbursed to the private medical carrier."


                                                                          A-3938-17T3
                                        6
      The parties were unable to resolve the payment of temporary

compensation and medical expenses. The matter proceeded to trial to determine

the extent of petitioner's disability and amount to be awarded for his disability.

At trial, the judge heard testimony from Quiles as well as his medical expert,

Dr. Stephen Flood. The County presented testimony from its medical expert,

Dr. Albert Thrower.

      The judge agreed to incorporate petitioner's prior testimony in considering

the extent of his disability and the amount of an award. In addition, Quiles

testified he never conferred with Dr. Capecci regarding a knee injury prior to

March 18, 2014 and did not receive treatment for a knee injury prior to that date.

He also testified he did not experience any limitations in exercising or

participating in recreational activities prior to March 18, 2014.

      Dr. Flood then testified for petitioner. He stated the "overwhelming

majority of the problems which make up [his report] are as a result of [the]

March 18, 2014 injury, [rather] than [Quiles'] subsequent treatment for that

injury." Dr. Flood also testified that the reference in a medical record to a

complaint of knee pain in 2008 might have created a "one percent" preexisting

condition because people generally do not fully recover from injuries to joints.




                                                                          A-3938-17T3
                                        7
      On behalf of the County, Dr. Thrower testified. He opined "it's very

possible that the lateral meniscus was torn going up the stairs . . . . That's the

most likely explanation for it." Dr. Thrower also stated the knee pain reference

in a 2008 medical record was a "very non-specific" finding and could have

indicated "arthritis" or that petitioner "overd[id] it and . . . irritated the knee."

      The judge rendered an oral decision on March 20, 2018, finding there was

insufficient evidence of a prior or subsequent injury to petitioner's knee. The

judge determined Quiles suffered a thirty-percent permanent partial disability as

a result of his March 18, 2014 injury.

      The judge found the only evidence of any prior knee pain was a complaint

reported by Quiles in 2008 when he saw Dr. Capecci for medical issues related

to his shoulder and upper back. Because there was no treatment, diagnostic

work, or further record of any knee pain or knee injury in 2008, the judge

concluded there was insufficient evidence to establish petitioner suffered a prior

knee problem.

      The judge also rejected the County's argument that petitioner suffered a

subsequent knee injury. The judge determined the April 2014 emergency room

visit did not provide sufficient evidence to establish a subsequent injury because

Quiles denied telling anyone at the hospital he had been running. The judge also


                                                                               A-3938-17T3
                                          8
dismissed the County's argument that Quiles may have incurred a subsequent

knee injury resulting from an altercation with prisoners in October 2014. The

judge concluded Quiles reported only an injury to his elbow and registered no

knee complaints stemming from the October 2014 incident.

        The judge reviewed petitioner's disability as a result of the March 18, 2014

incident.    He found Dr. Flood's testimony that the "gold standard" for

discovering an ACL tear is arthroscopic surgery to be "compelling and

reasonable." Based on these findings and the testimony of Drs. Flood and

Thrower that there is "good stability" in petitioner's leg, the judge assessed a

thirty-percent permanent partial disability for the knee injury on March 18,

2014.

        On appeal, the County asserts petitioner's injury was idiopathic and not

work-related. In addition, the County argues the judge should have dismissed

the claim for lack of sufficient credible evidence. The County also contends the

judge failed to apply a functional limitation credit for Quiles' pre-existing knee

injury.

        Our review of workers' compensation claims is limited to "'whether the

findings could reasonably have been reached on sufficient credible evidence

present in the record, considering the proofs as a whole, with due regard to the


                                                                            A-3938-17T3
                                          9
opportunity of the one who heard the witnesses to judge of their credibility.'"

Linquist v. Jersey City Fire Dep't, 175 N.J. 244, 262 (2003) (quoting Close v.

Kordulak Bros., 44 N.J. 589, 599 (1965)). We may not substitute our own fact-

findings for those made by the compensation judge. Lombardo v. Revlon, Inc.,

328 N.J. Super. 484, 488 (App. Div. 2000). We defer to the factual findings and

legal determinations by the compensation judge "unless they are 'manifestly

unsupported by or inconsistent with competent relevant and reasonably credible

evidence as to offend the interests of justice.'" Linquist, 175 N.J. at 262 (quoting

Perez v. Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994)).

      To be compensable, the employee's injury must arise out of and in the

course of employment pursuant to N.J.S.A. 34:15-7. The statute "looks to a

causal connection between the employment and the injury." Verge v. Cty. of

Morris, 272 N.J. Super. 118, 124 (App. Div. 1994) (quoting Coleman v. Cycle

Transformer Corp., 105 N.J. 285, 290 (1986)). When an injury results from a

risk that is purely personal to the employee, the injury is not compensable

because the risk lacks a causal connection to the employment as "aris [ing] out

of that employment." Coleman, 105 N.J. at 292. Such risks are "idiopathic,"

meaning personal to the petitioner and not caused by or related to the work.

Verge, 272 N.J. Super. at 127.


                                                                            A-3938-17T3
                                        10
      Having reviewed the record, we reject the County's argument that

petitioner's injury was idiopathic and could have happened "anywhere." 4 There

is sufficient evidence in the record supporting the judge's finding that Quiles'

injury arose from his employment as a corrections officer because he climbed

metal stairs while wearing combat boots and equipment weighing twenty-five

pounds. Drs. Capecci, Flood, and Thrower testified petitioner's injuries were

probably caused by climbing the stairs at the corrections facility on March 18,

2014. Further, the judge placed greater significance on Dr. Capecci's testimony

because a treating doctor had "the greater opportunity . . . as compared with a

doctor who conducts a single examination in order to become an expert medical

witness, to know, understand and decide upon the producing cause of the

patient's condition." Bober v. Indep. Plating Corp., 28 N.J. 160, 167 (1958).

      Nor did the County show Quiles' injury was "solely" from a prior

condition. The only evidence offered by the County in support of its argument

is petitioner's complaint of knee pain during a 2008 visit to Dr. Capecci.

Petitioner's visit to the doctor in 2008 related to complaints regarding his


4
  The County relies on an unpublished opinion in support of its argument that
petitioner's injury was idiopathic. See R. 1:36-3 (barring citation of an
unpublished opinion). We are guided instead by our subsequent published
decision addressing idiopathic injuries, Verge, 272 N.J. Super. at 124. See also
Shaudys v. IMO Indus., Inc., 285 N.J. Super. 407, 414-15 (App. Div. 1995).
                                                                        A-3938-17T3
                                      11
shoulder and upper back.        Moreover, because the judge found petitioner

exercised and participated in recreational activities until the March 18, 2014

incident, Quiles did not have a pre-existing knee problem.

      We next examine the County's claim that the judge erred in failing to

award a functional limitation credit for petitioner's pre-existing knee injury. In

accordance with N.J.S.A. 34:15-12(d), if an employer establishes a prior loss of

function by "competent evidence, and subsequently an injury . . . arising out of

and in the course of an employment occurs to that part of the body . . . where

there was a previous loss of function, then the employer" will receive a credit

"for the previous loss of function . . . ." See also Lindquist, 175 N.J. at 264-65.

      The judge heard testimony from competing medical experts related to

petitioner's knee injury and concluded there was insufficient evidence to

establish petitioner suffered a knee injury prior to March 18, 2014. In addition,

the County's medical expert testified there was no pre-existing disability to

petitioner's left knee.

      We likewise reject the County's contention that the compensation judge

erred in failing to dismiss petitioner's claim based on a lack of sufficient credible

evidence. "Although . . . [c]ompensation [j]udges are regarded as experts, and

their findings are entitled to deference, such findings nevertheless must be


                                                                             A-3938-17T3
                                        12
supported by articulated reasons grounded in the evidence." Lewicki v. N.J. Art

Foundry, 88 N.J. 75, 89–90 (1981) (citations omitted). "[E]ven a tribunal with

expertise must predicate its ultimate determination on findings sustained by

proofs to which it applies its special knowledge."     Id. at 90 (alterations in

original) (quoting Goldklang v. Metro. Life, 130 N.J. Super. 307, 311 (App. Div.

1974)).

      After reviewing the record, including six days of testimony before the

workers' compensation court, we are satisfied the judge's findings were

supported by "articulated reasons grounded in the evidence." Lewicki, 88 N.J.

at 89–90.

      Affirmed.




                                                                        A-3938-17T3
                                      13